Citation Nr: 1028954	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-03 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a left 
knee disability (status post left knee lateral meniscectomy with 
loss of motion and synovitis).  

2.  Entitlement to service connection for a low back disorder, 
claimed as secondary to this service-connected left knee 
disability.  

3.  Entitlement to service connection for left lower extremity 
neuropathy, also claimed as secondary to this service-connected 
left knee disability.  

4.  Entitlement to service connection for a left hip disorder, as 
well claimed as secondary to this service-connected left knee 
disability.  





REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1967 to 
November 1968.  He also had additional service in the Naval 
Reserves, including on active duty for training.  

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  That 
decision increased the rating for the Veteran's left knee 
disability (and, specifically, for the residuals of the torn left 
lateral meniscus) from 10 to 20 percent retroactively effective 
from March 21, 2005, the date of receipt of his claim for a 
higher rating for this disability.  As well, the RO assigned a 
separate 10 percent rating, also retroactively effective from 
March 21, 2005, for left knee synovitis with pain and limitation 
of flexion.  However, the RO denied other claims for service 
connection for low back and left hip disorders, and for 
left lower extremity neuropathy, all of which the Veteran was 
alleging were secondary to his service-connected left knee 
disability.

In another decision since issued in September 2007, however, the 
RO determined there was clear and unmistakable error(CUE) in that 
September 2005 decision because of misapplication of VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14.  As a result, the RO 
reduced the overall rating for the left knee disability to 
20 percent as of March 21, 2005, the date of receipt of the 
claim, and instead collectively recharacterized the disability as 
status post left knee lateral meniscectomy with loss of motion 
and synovitis.

In April 2010, as support for his claims for a rating higher than 
20 percent for this left knee disability and for secondary 
service connection for his low back, left hip, and left lower 
extremity disorders, the Veteran and his wife testified at a 
hearing at the RO before the undersigned Veterans Law Judge of 
the Board.  This type of hearing is also commonly referred to as 
a Travel Board hearing. 

The Board is remanding the claims for a rating higher than 20 
percent for the left knee disability and for secondary service 
connection for the left hip disorder for further development and 
consideration.  The remand of these claims to the RO will be via 
the Appeals Management enter (AMC) in Washington, DC.


FINDING OF FACT

The most probative (competent and credible) medical and other 
evidence of record indicates the Veteran's low back disorder and 
left lower extremity neuropathy are not attributable to his 
military service - including especially to his already 
service-connected left knee disability since it did not cause 
these other disorders or make them permanently worse.




CONCLUSION OF LAW

The Veteran's low back disorder and left lower extremity 
neuropathy were not incurred in or aggravated by his military 
service, may not be presumed to have been incurred in service, 
and are not proximately due to, the result of, or aggravated by a 
service-connected disability - namely, his left knee disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duties to notify and assist Veterans with claims for VA benefits.  
38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VCAA notice must advise the 
Veteran of the evidence needed to substantiate his claims and 
explain what evidence VA is obligated to obtain or to assist him 
in obtaining and what information or evidence he is responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  For claims, as here, pending before VA 
on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that the Veteran 
submit any evidence in his possession that might substantiate his 
claims.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Further, this notice must include information that a 
downstream disability rating and an effective date for the award 
of benefits will be assigned if service connection is granted.  
Id., at 486. 


The RO sent the Veteran a VCAA letter in April 2005 notifying him 
of the type of evidence and information needed to substantiate 
his claims and apprising him of whose specific responsibility - 
his or VA's, it was for obtaining this supporting evidence.  It 
is equally significant that the RO sent him that April 2005 
letter prior to initially adjudicating his claims in September 
2005, the preferred sequence.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  And even if the RO had not, this 
resultant timing error could be effectively "cured" by providing 
any necessary VCAA notice and then going back and readjudicating 
the claim - such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), such that the intended purpose of the 
notice is not frustrated and the Veteran is given an opportunity 
to participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

Since providing that April 2005 VCAA notice, the RO has 
readudicated the claims in the September 2007 SOC and February 
2009 SSOC.

Since, however, that April 2005 letter was sent prior to the 
Court's decision in Dingess, it did not also discuss the 
downstream disability rating and effective date elements of the 
claims.  But not receiving this additional notice is 
nonprejudicial, i.e., harmless error.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); 38 C.F.R. § 20.1102 (2009).  Since the 
Board will conclude below that the preponderance of the evidence 
is against the underlying claims for secondary service connection 
for low back and left lower extremity neuropathy disorders, 
any questions as to the appropriate disability rating and/or 
effective date to be assigned are ultimately moot.



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory." Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether an 
error is harmless through the use of mandatory presumptions and 
rigid rules rather than case-specific application of judgment, 
based upon examination of the record." Id., at 1704-05.  Thus, 
it is clear from the Supreme Court's analysis that, while the 
Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and VA evaluation and treatment 
records, including the reports of his VA compensation 
examinations in August 2005 and December 2008 discussing whether 
there is a relationship or correlation between his low back 
disorder and left lower extremity neuropathy and his service-
connected left knee disability.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  He also personally submitted records of evaluation 
and treatment he has received from private doctors, including an 
osteopathic physician and surgeon (M.P.J., D.O.).  Thus, as there 
is no indication or allegation that relevant evidence remains 
outstanding concerning these claims, the Board finds that the 
duty to assist has been met. 38 U.S.C.A. § 5103A.



Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).

To establish direct service connection for a claimed disorder, 
there must be:  (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Certain conditions like degenerative joint disease (i.e., 
arthritis) are chronic, per se, and therefore will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year after 
service.  This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service connection also is permissible on a secondary basis for 
disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

In order to establish entitlement to service connection on this 
secondary basis, there must be:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service- connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).



The Veteran and his representative are not alleging, and the 
evidence does not otherwise suggest, that his low back disorder 
and left lower extremity neuropathy were either directly or 
presumptively incurred during his military service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 3.303, 
3.307, 3.309.  So these claims are predicated, instead, entirely 
on the notion that these disorders are proximately due to, the 
result of, or aggravated by his service-connected left knee 
disability - that is, secondary to this left knee disability.  
See again 38 C.F.R. § 3.310(a) and (b).

Be that as it may, the Board is still required to review and 
consider all potentially relevant evidence in the file and all 
possible bases of entitlement.  See Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004); Jones v. Principi, 3 Vet. App. 396, 
399 (1992); and EF v. Derwinski, 1 Vet. App. 324, 326 (1991).

Having said that, review of the Veteran STRs, both from his 
active duty (AD) service from August 1967 to November 1968 and 
subsequent service in the Naval Reserves on active duty for 
training (ACDUTRA), indicate he had no complaints referable to 
his low back and/or left lower extremity insofar as numbness, 
weakness, etc.  There also were no objective clinical findings or 
pertinent diagnoses at any time during his service.  The report 
of a May 1969 VA compensation examination indicates there were no 
other musculoskeletal complaints or impairment (that is, in 
addition to that concerning his left knee disability - which, 
shortly thereafter, in June 1969, was service connected).

There again were no relevant complaints or objective clinical 
findings regarding the low back or left lower extremity of 
numbness or weakness, etc., during a June 1971 VA compensation 
examination for the left knee disability or even for many 
ensuing years.



Indeed, according to his VA outpatient treatment records, it was 
not until 2001 or thereabouts that the Veteran experienced a 
sudden onset of left-sided lower back pain that radiated down his 
left leg to his knee.  During his initial consultation in an 
Emergency Care Unit (ECU), he was given pain medication and anti-
inflammatory medications, and his pain subsided about one week 
later.  But he then noticed some numbness from his left knee down 
both sides of his left leg to his left foot, so he returned to 
the VA clinic for further evaluation and clinical workup.  
He also complained of his left knee giving out when walking.  
After a magnetic resonance imaging (MRI) of his spine, it was 
determined he had degenerative disc disease, most prominent in 
the mid-to-lower lumbar region.  There was mild bilateral 
foraminal and lateral recess stenosis at L3-4 and, at L4-5, 
a left-sided foraminal and extraforaminal disc protrusion that 
posteriorly displaced the extraforaminal L4 nerve root and 
resulted in probable compression of the foraminal portion of this 
nerve root.  As well, there was moderate-to-severe left foraminal 
stenosis and mild right foraminal stenosis secondary to the 
disc protrusion and associated degenerative changes.  His doctors 
instructed him to avoid heavy lifting/bending, etc., especially 
since he worked as mechanic (although he indicated that he had 
learned to work around his symptoms) and to continue taking his 
pain and anti-inflammatory medications.  He had no history of 
back surgery, and they believed surgery would only become 
necessary in the event his pain returned and numbness and 
weakness in his left leg did not resolve.

That evaluation and treatment in 2001 is the first instance the 
Veteran had documented complaints or findings regarding his low 
back and left lower extremity numbness, so many years after his 
military service ended.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 200) (indicating the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is evidence against a claim of direct service 
connection).  Further, there is no medical nexus evidence in the 
file linking his current low back and left lower extremity 
neuropathy disorders directly to his military service.



So the only remaining consideration is whether these disorders 
are secondary to the service-connected left knee disability.

The evaluation and treatment records dated since service show the 
Veteran's complaints of increasing pain in and repeated locking 
or catching of his left knee, even more so in September 1988 
after reinjuring this knee while playing softball.  He also 
complained of crepitus (hearing a clicking sound).  He reportedly 
had to physically manipulate this knee often by the time of his 
September 1988 consultation because of the locking.  And in 
October 1988 he had arthroscopic surgery on this knee involving a 
partial lateral meniscectomy.

In March 2005, the Veteran filed the claims at issue for higher 
ratings for his left knee disability and for secondary service 
connection for his low back, left hip, and left lower extremity 
disorders.

The Veteran subsequently had a VA compensation examination in 
August 2005 concerning these claims.  A certified physician's 
assistant (PA-C) conducted that evaluation, but a physician 
(M.D.) also signed off on the report as an approving medical 
authority.  The examiner considered the service and post-service 
medical history, including the computerized records of the 
evaluation and treatment the Veteran had earlier received from VA 
in 2001.  The examiner noted that the Veteran's current 
complaints of low back pain and left leg radiculopathy 
were consistent with those he had when earlier evaluated and 
treated in 2001.  An X-ray and MRI of the lumbosacral segment of 
his spine continued to show mild lower lumbar degenerative disc 
disease and facet arthopathy.  He also had an X-ray of his left 
knee, which did not show any significant degenerative change, 
and an electromyogram (EMG) of his left lower extremity in 
September 2005 that also was normal.  The physical examination 
revealed the Veteran ambulated without a limp or antalgic gait.  
The diagnoses were:  (1) L4-5 herniated nucleus pulposus with 
radicular symptoms to the left lower extremity, (2) status post 
left knee lateral meniscectomy with loss of motion, (3) 
synovitis, left knee, and (4) degenerative disc disease, lumbar 
spine.

And regarding etiology, that August 2005 VA examiner opined that 
the Veteran's then current lumbar spine condition was not a 
result of or caused by his left knee service condition (referring 
to the service-connected disability).

Also in the file for consideration in this appeal is the report 
of an October 2007 private medical examination by M.P.J., D.O., 
an osteopathic physician and surgeon in a family medicine 
practice (Family Tree Healthcare, P.C.).  Dr. M.P.J. indicated 
the Veteran had complained of low back pain for years, which he 
said began a few years after his left knee injury in service and 
radiated from his low back to his lateral hip region.  Dr. M.P.J. 
also made reference to the history of a torn meniscus and 
synovitis of the left knee and previous MRI showing hip 
degenerative joint disease (DJD) and lumbar spondylosis.  At the 
conclusion of his objective clinical evaluation of the Veteran, 
the diagnostic impression was lumbar spondylosis and 
osteoarthritis (OA) of the left hip.  He indicated that he 
believed it more likely than not that the Veteran's knee injury 
had changed his gait, and that this would affect his left hip and 
put more pressure on the lower lumbar discs, adding that his 
sacroiliac (SI) joint on the left does not translate enough 
rotation to allow his pelvis to function properly.

To try and reconcile these two differing opinions, the Veteran 
had another VA compensation examination in December 2008.  This 
additional VA examiner, a physician (M.D.), confirmed he reviewed 
the claims file and interviewed the Veteran personally for the 
pertinent medical and other history.  The Veteran reported the 
surgery in 1988 worked very well, and that his knee did very well 
after that surgery, adding that he had only experienced 
occasional intermittent pain in this knee since that procedure 
and no significant problems or limitations.  He reportedly had no 
instability in this knee following that surgery and was able to 
do his full duties as an automobile mechanic without problems 
until 2001, when he had the episode of back pain with radicular 
symptoms of pain, numbness, and weakness down his left lower 
extremity.  He denied any chronic back problems or radicular 
symptoms prior to then.  The VA examiner noted the acute onset of 
symptoms in 2001 reportedly had been precipitated by an 
intercurrent injury.


The exact circumstances of that injury remain unclear.  The VA 
examiner indicated the records he reviewed showed the Veteran 
strained his back while bending over while gardening, but during 
his recent April 2010 hearing, the Veteran vehemently disputed 
this notion - claiming instead that any such injury he sustained 
in 2001 was not while gardening and, in any event, rather 
insignificant in his estimation.

But that aside, after also considering the remaining portion of 
the Veteran's pertinent medical history (including the results 
and opinion from the August 2005 VA compensation examination and 
the October 2007 record and opinion from Dr. M.P.J, D.O.), as 
well as the findings of his personal evaluation of the Veteran, 
this December 2008 VA compensation examiner diagnosed:  (1) 
status post left knee arthroscopic partial lateral meniscectomy 
with mild degenerative changes, and (2) left L4 radiculopathy.

Regarding etiology, this VA compensation examiner indicated that 
it was clear from talking to the Veteran and looking at the chart 
that he was confused about differentiating the symptoms and 
problems between his left knee and his low back.  According to 
this VA compensation examiner, the Veteran has a classic 
radiculopathy with numbness and weakness in the left lower 
extremity, clearly documented to be an acute event in 2001.  He 
reiterated the Veteran had had no previous problems with his low 
back or radicular problems.  In further discussion, this VA 
compensation examiner explained that the sensation of 
"instability" of the left knee is not due to true ligamentous 
laxity, but more due to weak muscles from the radiculopathy 
causing the knee to give way.  The knee started to give way, 
reiterated this VA compensation examiner, only after the episode 
in 2001 with the radiculopathy and weakness; prior to then, the 
left knee was doing very well and, upon further evaluation today, 
added this VA examiner, appears to be doing very well also 
(again).  This VA examiner therefore concluded that the Veteran's 
low back condition with radiculopathy/neuropathy down the 
left lower extremity was not related to or caused by his left 
knee condition.



Although there is no disputing the Veteran has a low back 
disorder (degenerative disc and joint disease) and associated 
neuropathy/radiculopathy affecting his left lower extremity, 
there still has to be competent and credible evidence linking 
these disorders indirectly to this military service by 
establishing they are secondary to his service-connected left 
knee disability.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In making this necessary determination, the Board has the 
responsibility to assess the credibility and weight to be given 
to the competent medical and other evidence of record.  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 
470-71 (1993).  The Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

Here, obviously, there is clear disagreement between the August 
2005 and December 2008 VA medical examiners versus Dr. M.P.J. 
regarding whether the Veteran's low back disorder and left lower 
extremity radiculopathy are attributable to his service-connected 
left knee disability.  The VA examiners steadfastly maintain 
there is no such correlation, whereas, in stark contrast, in his 
October 2007 statement Dr. M.P.J. concludes the Veteran's left 
knee disability changed his gait and put more pressure on the 
lower lumbar discs, seemingly insinuating this 
cause-and-effect relationship between the back and left knee 
disabilities as a consequence of this compromise.



Both of the VA examiner's unfavorable opinions were based on a 
review of the pertinent medical and other history (all of it, not 
just some), and personal evaluation of the Veteran, and were 
supported by sound medical rationale.  This is particularly true 
in the case of the December 2008 VA opinion because this examiner 
also considered and attempted to reconcile the earlier August 
2005 VA examiner's opinion versus Dr. M.P. J.'s in October 2007.  
Hence, this VA examiner's findings have the proper foundation and 
predicate and, therefore, are entitled to a lot of probative 
weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. 
Brown, 5 Vet. App. 177 (1993).

The VA opinions, especially in combination, provide compelling 
evidence against the Veteran's claim, particularly since they are 
consistent with the other evidence in the file.  There is no 
disputing the Veteran experienced a sudden onset of low back pain 
and lower extremity radiculopathy (radiating numbness & weakness) 
in September 2001.  The earlier dated records, including 
concerning the evaluation and treatment (surgery, etc.) he had 
received for his left knee in 1988, show no prior history of low 
back or left leg radiculopathy/neuropathy symptoms, including as 
a consequence of altering his gait - such as while walking, to 
compensate for the functional impairment attributable to his left 
knee disability.  So irrespective of what type of injury 
precipitated his need for evaluation and treatment of his 
low back pain and left lower extremity neuropathy in 2001, the 
fact remains that it was only then that he began additionally 
complaining of these type symptoms.  And as the December 2008 VA 
examiner explained, they represent a "classic" radiculopathy 
from compression of nerves in the low back, in turn, causing the 
numbness and weakness in the left lower extremity and the Veteran 
to mistakenly attribute this to a sensation of "instability" of 
his left knee.

The VA opinions, particularly the one in December 2008, applied 
valid medical analysis to the significant facts of this case in 
reaching a conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly considered 
the material evidence seemingly supporting the Veteran's 
position.).

Dr. M.P.J., in comparison, considered the Veteran's self-reported 
history of back pain dating back for years to his knee injury in 
service, so even prior to 2001, in concluding that that injury in 
service and the Veteran's consequent changed gait had more likely 
than not put undue pressure on his low back and left hip 
resulting in additional disability.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by the 
Veteran.  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  The Court also more recently indicated in 
Nieves-Rodriguez, supra, that review of the claims file is not 
dispositive of the probative value of a medical opinion.  Rather, 
it is the information gathered from that review (or lack thereof) 
that is more determinative.  

While review of the claims file is not necessarily dispositive of 
the probative value of an opinion, in terms of weighing the 
evidence for and against the claim in this particular instance it 
must be noted nonetheless that Dr. M.P.J.'s October 2007 
statement does not make any express or implied reference to or 
consider at any point the medical evidence in the file 
documenting the Veteran's sudden onset of low back pain and 
associated left lower extremity pathology in September 2001.  
So there is no indication Dr. M.P.J. has considered this 
additional history, which his pertinent.  Moreover, although the 
Veteran has since during his hearing dismissed his complaints and 
treatment in 2001 as merely insignificant, those records show he 
requested urgent evaluation and treatment - indeed, in an ECU.  
And he had rather extensive clinical evaluation and workup (MRI, 
X-rays, etc.) to try and diagnosis the source of his complaints 
and was prescribed both pain and anti-inflammatory medications.  
In fact, after this extensive clinical evaluation and workup it 
was first learned he had lumbosacral degenerative disc disease 
and associated left lower extremity neuropathy/radiculopathy from 
compression of a nerve root in his low back.  These findings were 
not just incidental, rather, quite significant.

So Dr. M.P.J.'s October 2007 report mentioning the Veteran having 
had back pain for years, so even prior to 2001, is contradicted 
by the lack of any documentary evidence in the file prior to 2001 
when the sudden onset back pain and left lower extremity 
neuropathy (weakness and numbness) was first reported.  
In the Neives-Rodriguez decision mentioned, the Court vacated the 
Board's underlying decision because the Board had dismissed one 
of the two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims file, without an 
explanation of why that failure had compromised the value of the 
medical opinion.  In contrast, the Court held that, in rejecting 
the other private medical opinion, the Board had offered adequate 
reasons and bases for doing so (the doctor had overlooked 
pertinent reports regarding the Veteran's medical history), and 
thus, the Board's rejection was not based solely on the failure 
to completely review the claims file.  Such is the situation here 
since Dr. M.P.J. has overlooked relevant evidence in the 
Veteran's history, from 2001, or at the very least has not 
discussed or accounted for it and reconciled it with the opinion 
he provided.  So his opinion, though favorable, is less 
probative.

It further deserves mentioning that Dr. M.P.J.'s reference to the 
Veteran's changed gait is contradicted by the earlier August 2005 
VA examination report, wherein it was indicated the Veteran had 
no limp or antalgic gait.  So there was no indication of a 
disturbed gait just some two years prior to Dr. M.P.J.'s October 
2007 statement, another relevant factor in the Veteran's history 
that was not considered or otherwise accounted for.

Hence, the most competent and credible medical and other evidence 
of record, on the whole, indicates the Veteran's low back 
disorder and associated left lower extremity 
neuropathy/radiculopathyis not attributable to or aggravated by 
his service-connected left knee disability.  See McQueen v. West, 
13 Vet. App. 237 (1999) and Velez v. West, 11 Vet. App. 148, 158 
(1998) (both indicating, like in Wallin, that probative evidence 
is needed to associate the claimed conditions with the service-
connected disability to warrant granting secondary service 
connection).



In concluding unfavorably, the Board is mindful of the Veteran's 
lay testimony and assertions.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  In another precedent case, Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed. Cir. 2006), the Federal Circuit Court 
addressed lay evidence as potentially competent to support 
presence of disability, even where not corroborated by 
contemporaneous medical evidence.  But the Federal Circuit Court 
in Buchanan went on to also indicate the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence, in light of the 
other evidence of record.  And, here, there was no credible 
suggestion of low back or left lower extremity neuropathy prior 
to 2001, including as a consequence of a compromised gait 
stemming from impairment attributable to the service-connected 
left knee disability.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Consequently, for these reasons and bases, the preponderance of 
the evidence is against the Veteran's claims - in turn meaning 
there is no reasonable doubt to resolve in his favor, and that 
his claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claims for service connection for a low back disorder and 
left lower extremity neuropathy, including secondary to the 
service-connected left knee disability, are denied.  




REMAND

The Veteran is also alleging that his left hip disorder is 
secondary to his 
service-connected left knee disability.  But just as in the case 
of the low back disorder, the August 2005 VA compensation 
examiner concluded there is no such correlation between the left 
hip disorder and service-connected left knee disability.  So that 
VA compensation examiner disputed this notion that there is any 
connection between these two conditions, although acknowledging 
the Veteran had weakness in his left hip flexors.

But, as mentioned, in the report of his October 2007 evaluation 
of the Veteran, Dr. M.P.J. diagnosed osteoarthritis (OA) of the 
left hip and indicated he believed it more likely than not the 
Veteran's knee injury in service (i.e., service-connected 
left knee disability) has changed his gait, which would in turn 
affect his left hip, including inasmuch as his SI joint on the 
left does not translate enough rotation to allow his pelvis to 
function properly.

The December 2008 VA compensation examiner who was asked to try 
and reconcile these two conflicting medical opinions reported 
following his objective clinical evaluation of the Veteran that 
he had a normal left hip on X-ray.

So it is unclear whether the Veteran even has any current left 
hip disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of application, not for past disability).  See, too, McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying 
that this requirement of a current disability is satisfied when 
the claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).



Although Dr. M.P.J. diagnosed osteoarthritis - which, as 
mentioned, is a "chronic" condition, per se (see again 
38 C.F.R. § 3.309(a)), arthritis must be objectively confirmed by 
X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

And in any event, the December 2008 VA examiner indicated the 
Veteran's left hip complaints were more related to soft tissue 
coming across his buttock than to an isolated condition.  This 
examiner, however, did not offer any opinion specifically 
concerning any possible relationship or correlation between the 
Veteran's soft tissue abnormality and his service-connected left 
knee disability, including especially in terms of whether a 
compromised gait from the left knee disability has aggravated 
this soft tissue abnormality, even if not causing it.  38 C.F.R. 
§ 3.310(a) & (b); Allen, 7 Vet. App. at 448.  So further medical 
comment is needed concerning this equally important issue.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Once VA undertakes to provide 
the Veteran an examination for an opinion, even if not 
statutorily obligated to do so, VA must ensure the examination 
and opinion are adequate and contain responses to any necessary 
questions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  An examination is 
adequate if it "takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability will 
be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination 
must be based upon consideration of the Veteran's prior medical 
history and examinations.  Stefl, 21 Vet. App. at 123.

The Veteran's remaining claim concerns whether he is entitled to 
a rating higher than 20 percent for his left knee disability.  As 
already alluded to, in September 2007 the RO determined there was 
CUE in the prior September 2005 rating based on misapplication of 
38 C.F.R. § 4.14, VA's anti-pyramiding regulation.  In that 
September 2005 rating decision, in addition to increasing 
the Veteran's rating from 10 to 20 percent under Diagnostic Code 
5257 for the torn left lateral meniscus, also awarded him a 
separate 10 percent rating for left knee synovitis with pain and 
limitation of motion on flexion of the left knee under Diagnostic 
Codes 5020-5260.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, contrary 
to the provisions of 38 C.F.R. § 4.14.

Be that as it may, if a Veteran instead has separate and distinct 
manifestations attributable to the same injury, they should be 
compensated under different diagnostic codes.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 
230 (1993).

At the conclusion of the Veteran's most recent December 2008 VA 
compensation examination, the diagnosis was status post left knee 
arthroscopic partial lateral meniscectomy with mild degenerative 
changes.  Therefore, the degenerative changes of his left knee, 
even though considered mild, have been clinically associated with 
his service-connected left knee disability.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (when it is not possible to 
separate the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which requires 
that reasonable doubt on any issue be resolved in the Veteran's 
favor, dictates that such signs and symptoms be attributed to the 
service-connected condition).

The significance of this finding is that a claimant who has 
degenerative changes (i.e., arthritis) and instability of the 
knee may be rated separately under DCs 5003 and DC 5257, 
respectively, as rating a knee disability under both of these 
codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 
24, 1997).  VA's General Counsel subsequently clarified in 
VAOPGCPREC 9-98 (August 14, 1998) that, for a knee disability 
rated under DC 5257 to warrant a separate rating for arthritis 
under DC 5003 based on X-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  VA's General Counsel further explained that, if 
a Veteran has a disability rating under DC 5257 for instability 
of the knee, a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See 
also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Although diagnosing degenerative changes (i.e., arthritis) in the 
left knee, the December 2008 VA compensation examiner indicated 
the Veteran's sensation of "instability" in this knee was more 
down to his misperception that it was attributable to his 
service-connected left knee disability - when, in actuality, 
it is the result of the neuropathy/radiculopathy (numbness and 
weakness) in this extremity on account of his low back disorder 
(the degenerative disc disease).  It therefore is unclear whether 
the Veteran has any instability in this knee attributable to his 
service-connected left knee disability - so as to warrant 
separate ratings, or whether, instead, any sensation of this is 
totally the result of his left lower extremity 
neuropathy/radiculopathy.  So additional medical comment is 
needed to assist in making this important determination.  
38 C.F.R. §§ 3.327, 4.2.

Also, the December 2008 VA examiner did not consider whether the 
Veteran has additional functional impairment - including 
additional limitation of motion above and beyond that shown 
during that evaluation, on account of pain, weakened movement, 
premature or excess fatigability, or incoordination attributable 
to the service-connected left knee disability, such as during and 
after prolonged use of this extremity or when the Veteran's 
symptoms are most problematic ("flare-ups").  DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
So reexamination is also needed to address these additional 
relevant considerations.



Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.  Schedule the Veteran for another 
appropriate VA compensation examination 
concerning his claimed left hip disorder to 
first determine whether he has any current 
left hip disability.  If he does, then the 
examiner must specify the diagnosis.

If it is determined there is a current left 
hip disability, then a medical nexus opinion 
also is needed concerning the likelihood 
(very likely, as likely as not, or unlikely) 
this current left hip disability is either 
proximately due to, the result of, or 
permanently aggravated by the Veteran's 
already service-connected left knee 
disability.  [Note:  he claims his gait has 
been so affected or compromised by his left 
knee disability that this has placed undue 
stress on his left hip, especially over time]

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.  

The claims file, including a complete copy of 
this remand, must be made available to the 
designated examiner for review of the 
pertinent medical and other history.



2.  A VA compensation examination also is 
needed to reassess the severity of the 
Veteran's left knee disability (status post 
left knee lateral meniscectomy with loss of 
motion and synovitis).

Conduct all necessary diagnostic testing and 
evaluation needed to make this important 
determination, including measuring the range 
of motion in this knee on extension and 
flexion and indicating whether the Veteran 
has arthritis.

Opinion also is needed as to whether there 
are objective clinical indications of 
instability or laxity (and, if there are, 
whether the instability and/or laxity is 
slight, moderate or severe).  [Note:  the 
most recent December 2008 VA compensation 
examiner attributed any sense of 
"instability" in this knee to the Veteran's 
misperception of this knee giving way on 
account of his service-connected left knee 
disability, when, in actuality, concluded 
that examiner, it is simply the radicular 
weakness and numbness he is experiencing in 
this extremity on account of his low back 
disorder]

As well, the designated examiner should 
indicate whether there are objective clinical 
indications of pain or painful motion, 
weakness, premature or excess fatigability, 
and incoordination, and if there are, whether 
the Veteran has additional functional 
impairment in this knee as a consequence - 
including additional limitation of motion 
above and beyond that shown on examination, 
such as during prolonged, repetitive use of 
this knee or when his symptoms are most 
problematic ("flare ups").  


And, if possible, the examiner should try and 
quantify the amount of this additional 
impairment, such as by specifying the 
additional restriction in motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45, and 4.59.

To facilitate making these important 
determinations, it is absolutely imperative 
the examiner reviews the claims file for the 
pertinent medical and other history, 
including a complete copy of this remand.

3.  Then, in light of this and any other 
additional evidence, readjudicate the claims 
for service connection for a left hip 
disorder secondary to the service-connected 
left knee disability and for a rating higher 
than 20 percent for the left knee disability 
- including considering whether the Veteran 
is entitled to separate ratings for his left 
knee disability for arthritis apart from 
instability.  See VAOPGCPREC 23-97; 62 Fed. 
Reg. 63,604 (July 1, 1997; revised July 24, 
1997); VAOPGCPREC 
9-98 (August 14, 1998); Esteban v. Brown, 6 
Vet. App. 259 (1994).

If these claims are not granted to the 
Veteran's satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of these remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


